SLOAN, J.
The United States brought suit in the court below against Albert J. Griswold, postmaster at Nogales, Arizona, and L. W. Mix, Edward Titcomb, Theo. Gebler, and Fred. Herrera, sureties upon the official bond of said Gris-wold as postmaster aforesaid, to recover the sum of $1,863, alleged to have been lost from the mails after the same had been registered and deposited in the post-office at Nogales by P. Sandoval & Co. It was alleged in the complaint that the registered package containing this money was stolen from the post-office by reason of the negligence of the postmaster. The defendants in the action demurred to the complaint upon the ground that the facts therein stated did not constitute a cause of action in favor of plaintiff and against the defend*456ants. The demurrer was sustained by the trial court, and from this order and ruling of the court the United States has appealed.
The first question presented is: Does the loss of the registered package, occasioned by the negligence of the postmaster, amount to a breach of the bond given by such postmaster, under section 3834, United States Revised Statutes [U. S. Comp. Stats. 1901, p. 2610] ? This section provides that “every postmaster, before entering upon the duties of his office, shall give bond, with good and approved security, and in such penalty as the postmaster-general shall deem sufficient, conditioned for the faithful discharge of all duties and trusts imposed on him either by law or the rules and regulations of the department.” The bond in this instance, given by Griswold, contained the condition required by said section, being in all respects as required by law and the rules and regulations of the post-office department having the effect of law. Section 3926, United States Revised Statutes [U. S. Comp. Stats. 1901, p. 2685], authorizes the postmaster-general to establish a uniform system of registration conditioned that the post-office department, or its revenue, should not be liable for the loss of any mail matter on account of its having been registered. It is a part of the duty of the postmaster to safely keep and to transmit the mails, including registered packages, which may be given into his hands as such postmaster. His oath of office requires him to faithfully perform the duties of his office. It is a general proposition that a public officer, having ministerial duties to perform, is liable for any injury occasioned by him in consequence of his failure to perform his official duty. Raynsford v. Phelps, 43 Mich. 344, 5 N. W. 403, 38 Am. Rep. 189. Thus it has been held that a postmaster is liable in damage for conversion of mail matter at the suit of the person injured. Teal v. Felton, 12 How. 284, 13 L. Ed. 990. It has also been held that a postmaster is liable for the loss of a letter containing money, occasioned by his negligence, at the suit of the sender. Danforth v. Grant, 14 Vt. 283, 39 Am. Dec. 224. If a postmaster can be held responsible in damages for loss of mail matter occasioned by his negligence, it must be for the reason that he has been derelict in his duty as such officer. Such a failure, under the condition of his official bond that he will *457“faithfully discharge the duties of his office,” amounts to a breach of the bond; and in such a case the liability of the principal is the measure of the liability of the surety. All bonds given by government officials are to be construed as though executed and to be performed at Washington, and hence are to be construed according to the rules of the common law, except where these rules have been changed or modified by statute. Cox v. United States, 31 U. S. 172, 8 L. Ed. 359. At common law suit upon an official bond must be brought and a recovery had in the name of the obligee. There is no congressional statute modifying the common-law rule limiting the liability of sureties to suits brought by or in the name of the United States, as there is in the case of bonds given by United States marshals. In the latter case there is statutory authority authorizing any person to bring, in his own name and for his sole use, suit on the marshal’s bond for a breach of its conditions. Section 784, United States Revised Statutes [U. S. Comp. Stats. 1901, p. 607], It follows, therefore, that P. Sandoval & Co. could not maintain a suit on the postmaster’s bond in their own name to recover for the loss of the registered package.
Can the United States maintain such a suit? It has been held that a bailee may sue and recover in his own name damages caused to the subject of the bailment through the negligence of a third person. In such case the measure of damages is not limited to the bailee’s special interest in the property, but he may recover for all damages, holding the amount so recovered in excess of his own interest in trust for his bailor. Woodman v. Nottingham, 49 N. H. 387, 6 Am. Rep. 526; McGill v. Monette, 37 Ala. 49; Rindge v. Coleraine, 11 Gray, 159. The United States, in this instance, was the bailee and intrusted with the safe-keeping of the registered package deposited by P. Sandoval & Co. Under section 3926, United States Revised Statutes [U. S. Comp. Stats. 1901, p. 2685], the sender of first-class registered matter is entitled to be indemnified out of the postal revenues for loss in the mails to the extent of ten dollars for any one registered package, or the actual value thereof when that is less than ten dollars. The government, in accepting a registered package, becomes not only the bailee of the sender, but assumes a liability to its bailor by reason of the bailment. Even should *458we therefore construe the liability of the sureties in its strictest sense, the government, as a bailee, 'would have a right to recover to the extent of its special interest, which would be measured by the extent of its liability to the sender of the package. If the government, therefore, has a right to sue to recover the loss it sustains as bailee, under .the general doctrine above stated, its recovery cannot be confined to such special interest, but may cover the entire loss sustained both by it and its bailor. Not only so, but we think it is the duty of the United States to protect the public against its own officers, even to the extent of enforcing every legal right which it possesses, whether criminal or civil. To hold that the United States may not maintain an action upon the bond of the postmaster for the recovery of the entire loss sustained by the negligence of the postmaster because it was not obligated to return or make good to P. Sandoval & Co. an amount exceeding ten dollars, would be to deny to the latter any redress unless the postmaster be personally responsible to the extent of such loss. We are convinced that in a ease like the one at bar the United States may sue for the benefit of the injured party and recover from the sureties upon the official bond of the postmaster the full amount of such loss, and that it is the clear duty of the government to bring such action. At common law such suits were usually brought “for the use of” or “at the relation of” the injured person. It is not essential, however, that there be any formal declaration of such use; its only purpose being to protect the interest of the beneficiary against the nominal plaintiff. Tedrick v. Wells, 152 Ill. 217, 38 N. E. 625; Clay Fire and Marine Ins. Co. v. Huron Salt & Lumber Mfg. Co., 31 Mich. 346. In the complaint the facts sufficiently show that the United States is suing for the amount of the loss suffered by P. Sandoval & Co. and for their benefit, and it will not be assumed that the government will appropriate the amount recovered to its own use, but it will be assumed that it will perform its duty by paying to P. Sandoval & Co. the amount so recovered.
We hold that the complaint stated a cau.se of action, and the judgment will therefore be reversed and the cause remanded for further proceedings.
Kent, O. J., and Doan, J., concur.